Exhibit 2 Forward-Looking Statements The information presented herein may contain predictions, estimates andother forward-looking statements within the meaning of Section 27A of theSecurities Act of 1933 and Section 21E of the Securities Exchange Act of1934.Although the Company believes that its expectations are based onreasonable assumptions, it can give no assurance that its goals will beachieved. Important factors that could cause actual results to differ materially fromthose included in the forward-looking statements include the timing andextent of changes in commodity prices for oil and gas, the need to developand replace reserves, environmental risks, competition, governmentregulation and the ability of the Company to meet its stated businessgoals. 3 Bakken producersAbraxas operated wells Bakken permitsAbraxas non-operated wells 2008-2009 Bakken Sleeper Numerous additionalopportunities (operated and non-operated) ~100 gross units * NO LEASE EXPIRATIONS -acreage principally held byproduction MINIMAL RESERVESBOOKED TO-DATE 10% WI NON-OP WELL -Completing AXAS:3 operated leaseblocks within 1 location ofcommercial Bakken /Three Forks production Targeting Q2 - first operatedwell MontanaNorth Dakota Parshall Nesson Anticline Elm Coulee Rough Rider * ~90 on 1280 acre unit spacing, excludes Lewis &Clark Three Forks potential Lewis & Clark 4 The Bakken Advantage Total enterprise value - Proved PV10 Bakken acreage value / Net Bakken acres Bakken value per acre Small-cap Bakken Players Bakken value per acre Q3 2009 Boepd Company A $ 3,149 144 Company B $ 4,498 5,200 Company C $ 6,768 963 Company D $ 6,839 751 Company E $15,244 5,348 AXAS $ 1,613 4,430 AXAS utilizing mid-year proved reserves on a typical bankprice deck Source: Company filings with the SEC 5 Eagle
